 1, 11the Matter of ASSOCIATION OF MOTION PICTURE PRODUCERS, INC., ANDITS MEMBERS; 1 COLUMBIA PICTURES CORP.; SAMUEL GOLDWYNSTUDIOS; LOEW's, INC.;PARAMOUNT PICTURES,INC.REPUBLIC PRO-DUCTIONS,INC.; RKO RADIO PICTURES,INC.; HAL ROACH STUDIOS,INC.; TWENTIETH CENTURY Fox FILM CORP.; UNIVERSAL INTERNA-TIONAL;WARNER BROTHERS PICTURES,INC.; AND INDEPENDENT MO-TION PICTURE PRODUCERS ASSOCIATION AND ITS MEMBERS; 2 CATHEDRAL.FILMS, INC. ; MONOGRAM PRODUCTIONS, INC.; NASSOUR PRODUCTIONS;JOHN J. SUTHERLAND PRODUCTIONS;FALCON PRODUCTIONS;ANDSOCIETY Or MOTION PICTURE PRODUCERS AND ITS MEMBERS : 3 WALTDISNEY PRODUCTIONS; AND UNAFFILIATED INDEPENDENT MOTIONPICTURE PRODUCERS : 4 PINE THOMAS PRODUCTIONS;JERRY FAIRBANKS, INC.;EAGLE LION STUDIOS,INC.; AND MOTION PICTURE.RENTAL STUDIOS:5CALIFORNIA STUDIOS; RESSAN INC., D/B/A GEN-ERAL SERVICE STUDIOS; MOTION PICTURE CENTER STUDIOS,EMPLOYERS.andINTERNATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEESAND MOTION PICTURE MACHINE OPERATORS OF UNITED STATES AND.CANADA, AFL,PETITIONERCase No. 21-R-4088.-Decided February 7, 1950DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing in this case was held on various%days between August 4 and August 29, 1949, beforeEugeneM. Purver,,hearing officer.The hearing officer's rulings are free from prejudicialerror and are hereby affirmed.6iHereinafter referred to as Major Producers.2Iereinafter referred to as Independent Producers.8Hereinafter referred to as Walt Disney.IHereinafter referred to as Unaffiliated Producers.6Hereinafter referred to as Rental Studios.6At the hearing,United Brotherhood of Carpenters and Joiners of America,and Studio.Carpenters Local 946,AFL, herein called the Intervenor,was permitted to intervene on the,ground of an alleged contractual interest.The hearing officer denied the motion to inter-vene of certain individual members of the Intervenor.The individual members have filed anappeal from the hearing officer's ruling.As it clearly appears that such individual mem-bers do not purport to be, or function as, a collective bargaining representative,the ruling-of the hearing officer is affirmed,and the motion and appeal therefrom is hereby denied-Alaska Salmon Industry,Inc.,82 NLRB 1395 ;The Nashville Corporation,77 NLRB 145-88 NLRB No. 102.521 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe hearingofficerreferred to the Board for ruling thereupon, amotion by the Intervenor to dismiss the petition. For thereasons setforth in paragraphs numbered 3 and 4 below, this motion is herebydenied.Upon the entire record in this case,7 the Board 8 finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The Petitioner and the Intervenor are labor organizations withinthe meaning of the Act.3.The Intervenor contends that the Board should not entertain thepetition because: (1) Jurisdiction over the carpenteremployeessought to be represented by the Petitioner was awarded by the AFLExecutive Councils to the Intervenor following a jurisdictional dis-pute between the two unions over such employees; (2) unfair laborpractice charges were pending at the time the petition was filed; and(3) certain contracts in which the Intervenor and some of the Em-ployers are involved as parties are now in effect covering employeessought to be represented by the Petitioner.We find no merit in the Intervenor's contentions.As we have indi-ecated in recent decisions,'° the existence of a jurisdictional award doesnot, in our opinion, constitute a valid reason for our refusal to permitthe employees to decide which of the competing unions they desireshould represent them through the election processes of the Board.Nor does the pendency of the unfair labor practice charges at thetime the petition was filed warrant a delay in the determination of.representatives, in view of the fact that such charges have been dis-missed by the General Counsel .lAlthough the Intervenor here at-tempted to obtain a disposition of the charges on theirmerits, we, of7The Intervenor's request for oral argument is denied as the record and briefs adequatelypresent the positions of the parties and the issues involved herein.We find no merit in the allegation of bias with respect to the hearing officer and the twomembers of the Board.Accordingly, the motion to dismiss upon this ground is herebydenied.SeeStokelyFoods,Inc., 78NLRB 842.1Pursuant to'the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel'[Members Houston, Reynolds, and Murdock].UThe AFL is the parent organization of both the Intervenor and the Petitioner.10 SeeAir Conditioning Company of Southern California,at al.,79NLRB 1396;ReynoldsMetal Company, 73NLRB 352, 354;Grinnell Company of The Pacific, 71NLRB 1370,wherein we said, "The authority of the bargaining agent in such circumstances must besought in the employees' consent and not . . . in the exact extent of the union's jurisdic-tional grant."See alsoFoote d Davies,66 NLRB 413.11Charges filed by the Intervenor against the Employers (21-CA-13 through 21-CA-22),against the Petitioner (21-CC-1 through 21-CC-10), were dismissed by the General Counselon March 2, 1948. Subsequently, charges based on identical incidents and allegations werefiledon September 12, 1949 (21-CA-563 and 21-CC-74). For the reasons stated inColumbia Pictures Corporation, at al.,81 NLRB 1313, wherein the Board, in its discretion,directed an immediate election despite the pending unfair labor practice charges, we findthe filing of the subsequent charges not a bar to this proceeding. ASSOCIATION OF MOTION PICTURE PRODUCERS,INC.523course, have no power to make any such disposition 12 The third.contention of the Intervenor based upon any alleged contract barrests upon the fact that in 1946 two agreements were concluded by itand theMajorProducers and the Independent Producers.However,as such contracts are of indefinite duration and thus, under establishedBoard decisions,are protected for only a 2-year period,they cannotthereafter constitute a bar to this proceeding13The-Intervenor'smotion to dismiss the petition on the afore-mentioned grounds is herebydenied.We find that a question affecting commerce exists concerning therepresentation of employees of the Employers within the meaning ofSection 9(e) and Section 2 (6) and(7) of the Act.4.The appropriate unit :All parties to this proceeding are in agreement as to the compositionof the unit,namely : all employees classified as carpenters and set erec-tors, excluding all other classifications of employees,and supervisorsas defined in the Act.The only unit issue raised in this case relatesto the scope of the unit.The Petitioner seeks a single multiple-em-ployer unit extending to all employers in the motion picture industryin Southern California.The Intervenor maintains that the employeesof such Employers as are members of Major Producers,and of Inde-pendent Producers,constitute separate appropriate units, and alsothat separate units should be established for the employees of each ofthe other Employers named by the Petitioner.14We agree with the Intervenor'sposition.The history of jointaction with regard to collective-bargaining agreements among thevarious members comprising the Major Producers and those compris-ing the Independent Producers has now been well established by Boarddecisions."Nevertheless,the Petitioner asserts that the instant caseprovides an exception to the rule announced inAssociated Shoe Indus-tries of Southeastern Massachusetts,Inc., et al.,16wherein we held thatthe essential element for establishing a multiemployer unit is partici-pation by a group of employers,whether members or nonmembers ofan association in joint bargaining negotiations.As basis for its con-12 The Board, under Section 3 (d) of the Act, is not empowered to review the refusal ofthe General Counsel to issue a complaint in such matters.12 SeeRed Wing Potteries, Inc., 87NLRB 1095;Sanson HosieryMills, Inc.,84 NLRB654, and cases cited therein.14The Intervenor contends that if the area-wide unit is inappropriate, the petition shouldbe dismissed.We find no merit in this contention,as the Petitioner at the hearingalternatively expressed a desire to participate in any election which the Board may direct.As the area-wide unit is inappropriate for the reasons hereinafter stated, we shall construethe Petitioner's alternative request as a motion to amend its petition, which motion ishereby granted.The Intervenor'smotion to dismiss on this ground is accordingly denied.15Association of Motion Picture Producers, Inc., et al.,87 NLRB 657; and 85 NLRB 902.16 81 NLRB 224. ,524DECISIONS OF NATIONAL LABOR RELATIONS BOARDtention in this regard, the Petitioner points to the fact that the Em-ployers herein have, in the past, drawn carpenters from a common laborpool; 17 that such carpenters are employed under similar working con-ditions and on occasion are rotated from one employer to another.Wedo not agree that such facts warrant an exception in this case.Aspreviously indicated, both the Major Producers and the IndependentProducers have bargained for their respective members with variouslabor organizations on an association-wide basis."'On the other hand,there is little evidence in the record of multiemployer bargaining withregard to Walt Disney, the Unaffiliated Producers, or Rental Studios.In view of the foregoing, the factors upon which the Petitioner reliesin support of its contention for an industry-wide unit are not relevantin determining the appropriateness of such a unit.Where, as here,evidence is lacking as to any history of joint collective bargaining by-all the Employers on an industry-wide basis, we find that the industry-.wide unit sought by the Petitioner is inappropriate.19However, as therecord shows that the members of the Major Producers and the mem-bers of the Independent Producers have indicated respectivelya desirefor joint action with regard .to collective bargaining within their par-ticular Associations, we find that association-wide units in these twoinstancesare appropriate.Further, we find that as the remaining.Employers havenotparticipated in joint collective bargaining negotia-tions, a separate Employer unit for each of these is appropriate.Upon the basis of the entire record in this case, we find that all em-ployees classified as carpenters and set erectors employed by each ofthe Employers or Employer groups as listed in the Appendix, exclud-ing from each unit all other employees, professional employees, guards,.and supervisors as defined in the Act, constituteseparateunits appro-priate for the purposes of collective bargaining within themeaning,of Section 9 (b) of the Act.DIRECTION OF ELECTIONS 20As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Association of Motion PictureIT Since September 26, 1946, each of the Employers hires its own carpenters from its-employment lists and from applications received by it.18 See footnote15, supra.19SeeStrathmore District OrangeAssociation,85 NLRB 1029,wherein we established-separate units for production and maintenance employees of each of three cooperativeorange packing associations where the only history of collective bargaining had been on asingle-employer basis,although the three associations were under the joint operation ofone manager,whose salary was divided among the three employers,and employees frequentlytransferred from one packing shed to the other.20Any participant in the election directed herein may,upon its prompt request to, and.approval thereof by,the Regional Director,have its name removed from the ballot. ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.525Producers, Inc., and its members, Independent Motion Picture Pro-,ducers Association and its members, Walt Disney Productions'21 PineThomas Productions, Jerry Fairbanks, Inc., Eagle Lion Studios, Inc.,California Studios, Ressan, Inc., d/b/a General Service Studios, andMotion Picture Center Studios, respectively, separate elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region, and sub-ject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations, among employees in the units found appropri-ate in paragraph numbered 4, above, who were employed during thepayroll period immediately preceding the date of this Direction ofElections, including employees who did not work during said payrollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe elections, and also excluding employees on strike who are notentitled to reinstatement, to determine whether they desire to be repre-sented, for purposes of collective bargaining, by International Alli-ance of Theatrical Stage Employees and Motion Picture MachineOperators of United States and Canada, AFL, or by United Brother-hood of Carpenters and Joiners of America, Studio Carpenters Local946, AFL, or by neither.APPENDIXA. The employer groups.(1)The following Employers who are members of the Asso-ciation of Motion Picture Producers, Inc.,viz,Columbia PicturesCorporation, Samuel Goldwyn Studios, Loew's Inc., ParamountPictures, Inc., Republic Productions, Inc., RKO Radio Pictures,Inc., Hal Roach Studios, Inc., Twentieth Century Fox Film Corp.,Universal International and Warner Brothers Pictures, Inc., and(2)The following Employers who are members of the Inde-pendent Motion Picture Producers Association, namely, Cathe-dral Films, Inc., Monogram Productions, Nassour Productions,John J. Sutherland Productions, and Falcon Productions.21Although the Petitioner named the Society of Motion Picture Producers and its members,as an Employer,the record clearly shows that the Society does not participate in collectivebargaining negotiations.In view of the foregoing,we shall limit our unit finding hereintoWalt Disney Productions,the sole member of the Society involved in this proceeding. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDB. The separate employers.(1)Walt Disney Productions;(2)Pine Thomas Productions;(3) Jerry Fairbanks, Inc.;(4)Eagle Lion Studios, Inc.;(5)California Studios ;(6)Ressan, Inc., d/b/a General Service Studios;(7)Motion Picture Center Studios.